DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 1, Embodiment I, Figs. 1, 3A, 3B, claims 1-4, 6, 8 and 10, in the reply filed on February 8, 2022 is acknowledged.  However the Examiner noticed the Applicant chose a species that does not contain the claimed thermal capacitor, but rather a heat sink (item 134).  The Examiner contacted the Applicant’s Representative by phone and email in regards to this matter.  In a response via email on February 11, 2022, the Applicant’s Representative stated the Applicant has chosen Species 4, Fig. 9, claims 1-4, 6 and 8 without traverse, and is acknowledged by the Office.  Claims 5, 7, 9-20 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm (US 2018/0269146 A1) in view of Im et al. (Im) (US 2014/0217576 A1).
	In regards to claim 1, Palm (Figs. 1B, 3, 4, 8 and associated text) discloses a semiconductor package (Figs. 1B, 3, 4, 8), comprising: a substrate (items 21, 71, 71 plus 22, 21 plus 22, 21 plus 28, or 21 plus 22 plus 28) having a first main surface (top or bottom surface of items 21, 21 plus 22, 21 plus 28, or 21 plus 22 plus 28), a second main surface (top or bottom surface of items 21, 21 plus 22, 21 plus 28 or 21 plus 22 plus 28) opposite the first main surface (top or bottom surface of items 21, 21 plus 22, 21 plus 28 or 21 plus 22 plus 28), an electrically insulating core (item 21) between the first and second main surfaces (top and bottom surface of items 21, 21 plus 22, 21 plus 28, or 21 plus 22 plus 28), and an electrically conductive first via (via portion of items 23, 731) extending through a periphery region of the core (items 21, 71), the periphery region defining an opening in the core (items 21, 71); a power semiconductor die (item 1) embedded in the opening in the core (items 21, 71), the power semiconductor die (item 1) being thinner than or a same thickness as the core (items 21, 71), the power semiconductor die (item 1) comprising a first load terminal bond pad (items 11 or 12) at a first side which faces a same direction as the first main surface top or bottom surface of items 21, 21 plus 22, 21 plus 28 or 21 plus 22 plus 28) of the substrate (items 21, 71, 71 plus 22, 21 plus 22, 21 plus 28, or 21 plus 22 plus 28), a second load terminal bond pad (items 11 or 12) at a second side which faces a same direction as the second main surface top or bottom surface of items 21, 21 plus 22, 21 plus 28 or 21 plus 22 plus 28) of the substrate (items 21, 71, 71 plus 22, 21 plus 22, 21 plus 28, or 21 plus 22 plus 28), and a control terminal bond pad (item 13) at the first side or the second side; a plated first contact pad (items 735 or 732) at the second main surface (top or bottom surface of items 21, 21 plus 22, 21 plus 28 or 21 plus 22 plus 28) of the substrate (items 21, 71, 71 plus 22, 21 plus 22, 21 plus 28, or 21 plus 22 plus 28) and provided by the first via (item 731); a plated second contact pad (items 11 or 12) at the second main surface top or bottom surface of items 21, 21 plus 22, 21 plus 28 or 21 plus 22 plus 28) of the substrate (items 21, 71, 71 plus 22, 21 plus 22, 21 plus 28, or 21 plus 22 plus 28) and provided by the second load terminal bond pad (items 11 or 12) of the power semiconductor die (item 1), but does not specifically disclose a thermal capacitor attached to the first main surface 
	Im (Fig. 1 and associated text) discloses a thermal capacitor (item 420) attached to the first main surface (top surface) of the substrate (item 100), the thermal capacitor (item 420) designed to absorb transient heat pulses from the power semiconductor die (item 200) and subsequently release the transient heat pulses to a surrounding environment.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Palm with the teachings of Im for the purpose of absorbing an excess heat that may not be sufficiently rapidly dissipated through the heat spreader (paragraph 51).
	In regards to claim 2, Im (Fig. 1 and associated text) discloses wherein a thickness of the thermal capacitor (item 420 or 400) is based on a magnitude of the transient heat pulses.
	In regards to claim 3, Palm as modified by Im does not specifically disclose wherein the magnitude of the transient heat pulses is in a range of 5 to 25 Joules, and wherein the thickness of the thermal capacitor is in a range of 500 to 2500 μm.
	However, the applicant has not established the critical nature of the magnitude of the transient heat pulses being in a range of 5 to 25 Joules, and wherein the thickness of the thermal capacitor being in a range of 500 to 2500 μm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, 
	In regards to claim 4, Palm (Figs. 1B, 3, 4, 8 and associated text) as modified by Im (Fig. 1 and associated text) discloses wherein a first metallization (items 732 or 735) at the first main surface (top or bottom surface of items 21, 21 plus 22, 21 plus 28 or 21 plus 22 plus 28) of the substrate (items 21, 21 plus 22, 21 plus 28 or 21 plus 22 plus 28) electrically connects the first load terminal bond pad (item 12) of the power semiconductor die (item 1) to the first via (item 731), and wherein the thermal capacitor (item 420, Im) is attached to the first metallization (items 732 or 735, Palm) or to a plated surface of the first metallization (items 732 or 735, Palm).
	In regards to claim 6, Palm as modified by Im does not specifically disclose wherein the thermal capacitor has lateral dimensions that are less than the lateral dimensions of the core such that a border of the thermal capacitor is spaced inward from a border of the core.
	However, the applicant has not established the critical nature of the thermal capacitor having lateral dimensions that are less than the lateral dimensions of the core such that a border of the thermal capacitor is spaced inward from a border of the core.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or 
	In regards to claim 8, Palm does not specifically disclose wherein a surface of the thermal capacitor that faces away from the substrate is structured to increase surface contact with the surrounding environment.
	In regards to claim 8, Im (Fig. 1 and associated text) discloses wherein a surface of the thermal capacitor (item 420 or 400) that faces away from the substrate (item 100) is structured to increase surface contact with the surrounding environment.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Palm with the teachings of Im for the purpose of absorbing an excess heat that may not be sufficiently rapidly dissipated through the heat spreader (paragraph 51).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 10, 2022